UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 COMPANIA CERVECERIAS UNIDAS S.A. (Exact name of Registrant as specified in its charter) UNITED BREWERIES COMPANY, INC. (Translation of Registrant’s name into English) Republic of Chile (Jurisdiction of incorporation or organization) Vitacura 2670, 23 rd floor, Santiago, Chile (Address of principal executive offices) Securities registered or to be registered pursuant to section 12(b) of the Act. Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X CCU REPORTS CONSOLIDATED SECOND QUARTER 2015 RESULTS 1;2;3 Santiago, Chile, August 4, 2015 – CCU announced today its consolidated financial results for the second quarter ended June 30, 2015: · Consolidated Volumes increased 8.6%. The Río de la Plata Operating segment contributed with a 12.7% increase this quarter, the Chile Operating segment increased 8.1% and the Wine Operating segment showed an increase of 1.7%. · Net sales increased 17.9% as a consequence of 8.6% higher average prices coupled with 8.6% higher consolidated Volumes. · Gross profit increased 24.0% as a combination of 17.9% higher Net sales partially offset by a 11.7% increase in Cost of sales. · EBITDA decreased 3.6%, driven by Río de la Plata Operating segment, mainly due to the positive one-time effect compensation received in Q2’14 by our Argentine subsidiary CICSA 4 . Excluding this one-time effect, EBITDA increased by 51%. · Net income decreased 21.0% this quarter. When excluding the above mentioned one-time effect compensation, Net income increased by 65.7%. · Earnings per share decreased 21.0% due to a lower Net income. Key figures Q2'15 Q2'14 Total change % (In ThHL or CLP million unless stated otherwise) Volumes 4,658 8.6 Net sales 263,553 17.9 Gross profit 132,672 24.0 EBIT 35,842 (15.3) EBITDA 52,142 (3.6) Net income 23,468 (21.0) Earnings per share 63.5 (21.0) Key figures YTD'15 YTD'14 Total change % (In ThHL or CLP million unless stated otherwise) Volumes 10,988 5.9 Net sales 598,364 15.9 Gross profit 318,457 19.9 EBIT 91,859 7.2 EBITDA 124,472 10.0 Net income 64,036 (3.4) Earnings per share 173.3 (3.4) 1 The consolidated figures of the following release are expressed in nominal Chilean Pesos and according to the rules and instructions of the Chilean Superintendence of Securities and Insurance ("SVS"), which are in accordance with IFRS. 2 For an explanation of the terms used please refer to the Glossary in Further Information and Exhibits. Figures in tables and exhibits have been rounded off and may not add exactly the total shown. 3 All references in this Press Release shall be deemed to refer to Q2’15 figures compared to Q2’14 figures, unless otherwise stated. 4 For the termination of the contract which allowed us to import and distribute on an exclusive basis, Corona and Negra Modelo beers in Argentina and to produce and distribute Budweiser beer in Uruguay. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page 1 of 15 PRESS RELEASE COMMENTS FROM THE CEO We are very pleased with CCU’s second quarter 2015 results. When excluding the extraordinary one-time effect compensation received by our Argentine subsidiary CICSA during Q2’14, for the termination of the contract which allowed us to import and distribute on an exclusive basis Corona and Negra Modelo beers in Argentina and to produce and distribute Budweiser beer in Uruguay, the Consolidated EBITDA increased 51.0%, and Net income increased by 65.7%, mainly due to a top line growth of 17.9%, driven by 8.6% growth in volumes and average prices as well as the continuous generation of efficiencies through our “ExCCelencia CCU” program. Considering the previously mentioned compensation, consolidated EBITDA decreased 3.6% with an EBITDA margin of 16.2% and Net income decreased 21.0%. Overall, we were able to keep rather stable market share regarding volume and increasing market share regarding value. The Chile Operating segment EBITDA grew 46.3% with an EBITDA margin improvement of 491 bps. A 12.8% top line growth was delivered as a consequence of 8.1% higher volumes and 4.4% higher average prices. The effective marketing and execution in the points of sale and the Copa América Championship activation, where we sponsor the Chilean National Team, helped us to capitalize the benefits from an exceptional industry growth, partially influenced by good weather conditions. Efficiency gains and some lower raw material costs more than compensated the negative effect of the Chilean peso devaluation in the quarter. The Río de la Plata Operating segment EBITDA decreased to negative CLP 62 million from CLP 13,087 million. Excluding the positive one-time effect of the above mentioned compensation in Argentina and Uruguay, the EBITDA increased by CLP 5,733 million, being much higher than in Q2’14, mainly driven by 31.4% higher average prices (in CLP terms) and 12.7% increase in volumes. Efficiencies contributed as well to decrease MSD&A and Cost of sales as a percentage of sales. The Wine Operating segment keeps showing positive results. A 5.4% top line growth contributed to an EBITDA margin of 19.1% and an EBITDA of CLP 8,911 million, nevertheless, this figure is 1.7% lower than the one reported on Q2’14. These results are mainly explained by higher cost of wine due to the 2014 harvest, the 24% devaluation of the Euro against the USD and the strong competitive environment, all these effects partially compensated by efficiencies. It’s important to mention that in spite of the compensation received in Q2’14, the consolidated EBITDA for the first half of the year increased 10.0% totaling CLP 136,884 million. Excluding the above mentioned one-time effect compensation, the EBITDA increased by 29.6%. Finally, we are still facing economic uncertainties and strong competition in our main geographies; therefore we commit ourselves to maintain our efforts searching for efficiencies and brand building, in order to keep growing volumes and expanding margins across all our Operating segments, reinforcing our commitment to follow the path of operational and commercial excellence. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page 2 of 15 PRESS RELEASE CONSOLIDATED INCOME STATEMENT HIGHLIGHTS (Exhibit 1) NET SALES Q2’15 Increased 17.9% to CLP 310,673 million as a result of 8.6% higher average prices and 8.6% higher consolidated volumes. All Operating segments contributed to this Net sales growth: Río de la Plata with a 48.0% increase in Net sales, as average prices increased 31.4% and volumes grew 12.7%; Chile with 12.8% growth as average prices increased 4.4% coupled with 8.1% higher volumes; and finally, the Wine Operating segment Net sales increased 5.4% as average price and volumes increased 3.7% and 1.7% respectively. Accumulated Net sales increased 15.9% to CLP 693,508 million as a result of 5.9% higher Volumes coupled with 9.4% increase in average prices. Net sales by segment Net sales (million CLP) Q2'15 Mix Q2'14 Mix Total Change% 1. Chile Operating segment 194,676 62.7% 172,542 65.5% 12.8 2. Río de la Plata Operating segment 69,348 22.3% 46,843 17.8% 48.0 3. Wine Operating segment 46,541 15.0% 44,154 16.8% 5.4 4. Other/Eliminations 108 - 15 - - TOTAL 100.0% 100.0% Net sales (million CLP) YTD '15 Mix YTD '14 Mix Total Change% 1. Chile Operating segment 440,827 63.6% 394,307 65.9% 11.8 2. Río de la Plata Operating segment 165,396 23.8% 123,426 20.6% 34.0 3. Wine Operating segment 87,357 12.6% 80,525 13.5% 8.5 4. Other/Eliminations (71) (0.0)% 105 0.0 % N/A TOTAL 100.0% 598,364 100.0% 15.9 GROSS PROFIT Q2’15 Increased 24.0% to CLP 164,482 million as a result of 17.9% higher Net sales, partially offset by 11.7% higher Cost of sales. Cost of sales, as a percentage of Net sales, decreased from 49.7% to 47.1% due to efficiency gains and lower cost of raw materials, partially offset by the devaluation of our main currencies. Gross profit as a percentage of Net sales increased from 50.3% to 52.9%. Gross profit increased 19.9% to CLP 381,752 million and, as a percentage of Net sales, increased from 53.2% to 55.0%. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page 3 of 15 PRESS RELEASE EBIT Q2’15 Decreased 15.3% to CLP 30,343 million, and the EBIT margin decreased 383 bps, explained by the positive, one-time effect compensation received by our Argentine subsidiary CICSA in Q2’14 for the termination of the contract which allowed us to import and distribute on an exclusive basis, Corona and Negra Modelo beers in Argentina and to produce and distribute Budweiser beer in Uruguay. Excluding the referred one-time effect compensation, the EBIT increased 78.9%, mainly explained by 24.0% higher Gross profit, and the EBIT margin increased 333 bps. EBIT increased 7.2% to CLP 98,507 million and EBIT margin decreased from 15.4% to 14.2%. Excluding the above mentioned one-time effect compensation, EBIT increased by 35.0%. EBIT and EBIT margin by Operating segment EBIT (million CLP) EBIT margin Q2'15 Mix Q2'14 Mix Total Change% Q2'15 Q2'14 Total Change(bps) 1. Chile Operating segment 30,537 100.6% 19,391 54.1% 57.5 15.7% 11.2% 445 2. Río de la Plata Operating segment (3,438) (11.3)% 10,452 29.2 % (132.9) (5.0)% 22.3 % (2727) 3. Wine Operating segment 7,101 23.4% 7,334 20.5% (3.2) 15.3% 16.6% -135 4. Other/Eliminations (3,857) (12.7)% (1,335) (3.7)% 189.0 - - - TOTAL 100.0% 100.0% (15.3) 9.8% 13.6% (383) EBIT (million CLP) EBIT margin YTD '15 Mix YTD '14 Mix Total Change% YTD '15 YTD '14 Total Change(bps) 1. Chile Operating segment 81,283 82.5% 60,159 65.5% 35.1 18.4% 15.3% 318 2. Río de la Plata Operating segment 6,523 6.6 % 16,977 18.5 % (61.6) 3.9 % 13.8 % (981) 3. Wine Operating segment 13,176 13.4% 12,662 13.8% 4.1 15.1% 15.7% -64 4. Other/Eliminations (2,475) (2.5)% 2,061 2.2 % 220.1 - - - TOTAL 100.0% 100.0% 7.2 14.2% 15.4% (115) EBITDA Q2’15 Decreased 3.6% to CLP 50,239 million and EBITDA margin decreased from 19.8% to 16.2%. Excluding the above mentioned one-time effect compensation, EBITDA increased by 51%. 2015 Increased 10.0% to CLP 136,884 million and EBITDA margin decreased from 20.8% to 19.7%. Excluding the above mentioned one-time effect compensation, EBITDA increased by 29.6%. EBITDA and EBITDA margin by Operating segment EBITDA (million CLP) EBITDA margin Q2'15 Mix Q2'14 Mix Total Change% Q2'15 Q2'14 Total Change(bps) 1. Chile Operating segment 41,745 83.1% 28,525 54.7% 46.3 21.4% 16.5% 491 2. Río de la Plata Operating segment (62) (0.1)% 13,087 25.1 % (100.5) (0.1)% 27.9 % (2803) 3. Wine Operating segment 8,911 17.7% 9,066 17.4% -1.7 19.1% 20.5% (139) 4. Other/Eliminations (355) (0.7)% 1,464 2.8 % (124.2) - - - TOTAL 100.0% 100.0% (3.6) 16.2% 19.8% (361) Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page 4 of 15 PRESS RELEASE EBITDA (million CLP) EBITDA margin YTD '15 Mix YTD '14 Mix Total Change% YTD '15 YTD '14 Total Change(bps) 1. Chile Operating segment 102,799 75.1% 78,824 63.3% 30.4 23.3% 20.0% 333 2. Río de la Plata Operating segment 13,264 9.7 % 22,103 17.8 % (40.0) 8.0 % 17.9 % (989) 3. Wine Operating segment 16,868 12.3% 16,087 12.9% 4.9 19.3% 20.0% (67) 4. Other/Eliminations 3,953 2.9 % 7,458 6.0 % (47.0) - - - TOTAL 100.0% 100.0% 10.0 19.7% 20.8% (106) (1) Includes the effect of CLP 18,882 million at EBITDA level from agreements reached by the Argentine subsidiary Compañía Industrial Cervecera S.A. ("CICSA") with Cervecería Modelo S. de R.L. de CV. and Anheuser-Busch LLC, both ABINBEV affiliates, as of May 28th, 2014. On June 7th it has been terminated: i) the contract which allows CICSA to import and distribute on an exclusive basis, Corona and Negra Modelo beers in Argentina, and ii) the license for the production and distribution of Budweiser beer in Uruguay NON-OPERATING RESULT Q2’15 Increased CLP 493 million from a loss of CLP 4,645 million to a loss of CLP 4,152 million mainly explained by: · Foreign currency exchange differences and Other gain / (losses) which increased CLP 2,363 million mainly explained by positive Foreign currency exchange differences in the Q2’15 period compared to the Q2’14 period as the currencies devaluated less in the current period. · Net financial expenses increased CLP 973 million from a loss of CLP 2,224 million to a loss of CLP 3,197 million, mainly due to lower Interest income. Increased CLP 1,134 million from a loss of CLP 7,153 million to a loss of CLP 6,019 million, mostly due to higher Foreign currency exchange differences, Results as per adjustment units and Other gains/(losses), partially compensated by higher Net financial expenses and a lower Equity and income of JVs and associated. INCOME TAXES Q2’15 Decreased CLP 568 million, mainly explained by lower results in the Río de la Plata Operating segment due to the already mentioned one-time effect compensation received in Q2’14. Increased CLP 8,208 million mostly explained by higher results in the Chile and Wine Operating segments and the increase of the First Category Income tax rate in Chile from 20.0% to 22.5%, partially compensated by lower results in the Río de la Plata Operating segment. NET INCOME ATTRIBUTABLE TO EQUITY HOLDERS OF PARENT COMPANY Q2’15 Decreased 21.0% to CLP 18,549 million mostly explained by a lower income taxes against the same quarter of last year and higher non-controlling interest. Decreased CLP 2,198 million to CLP 61,838 million despite a higher Income before taxes, offset by higher Non-controlling interest and higher Income taxes in Chile. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page 5 of 15 PRESS RELEASE SECOND QUARTER OPERATING SEGMENT HIGHLIGHTS (Exhibit 2) 1. CHILE Net sales increased 12.8% to CLP194,676 million as a result of 8.1% higher sales Volumes coupled with 4.4% higher average prices. EBIT increased 57.5% to CLP 30,537 million mainly explained by 12.8% higher Net sales, partially offset by 10.2% higher Cost of sales and 3.6% higher MSD&A expenses. Cost of sales, as a percentage of Net sales, decreased from 48.6% to 47.5%. MSD&A, as a percentage of Net sales, decreased from 40.3% to 37.0%. All in, the EBIT margin increased from 11.2% to 15.7%. EBITDA increased 46.3% to CLP 41,745 million and the EBITDA margin increased from 16.5% to 21.4%. Comments : The Chile Operating segment 8.1% increase in Volumes is mainly explained by the effective marketing and execution in the points of sale, helped by an increase in consumption due to the good weather and the Copa América Championship. Regarding prices, we maintain the effect of previous quarter’s price increases. Additionally, the gain of efficiencies coming from the “ExCCelencia CCU” program and the decrease in prices of some raw materials, allowed us to increase our EBITDA 46.3% and our EBITDA margin in 491 bps, in spite of the 11% Chilean peso devaluation. In line with our innovation strategy, during this quarter we launched a limited edition packaging for Cristal beer, as official sponsor of the Chilean National Football Team for the Copa América Championship. In the non-alcoholic categories, we continue developing our portfolio through innovation as we successfully launched Nectar Watts Selección, a new premium offering in the nectar categories, with several flavors and packaging. Additionally, highlights were found in the good performance of the water categories. In the corporate side of the business, once again, CCU was awarded as Top 10 Most Admired Companies in Chile, as published in the “Diario Financiero”. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page 6 of 15 PRESS RELEASE 2. RÍO DE LA PLATA Net sales measured in Chilean pesos, increased 48.0% as a result of 31.4% increase in average prices and 12.7% higher sales Volume. EBIT measured in Chilean pesos, decreased to negative CLP 3,438 million as a result of the one-time effect compensation received by our Argentine subsidiary CICSA during Q2’14, for the termination of the contract which allowed us to import and distribute on an exclusive basis Corona and Negra Modelo beers in Argentina and to produce and distribute Budweiser beer in Uruguay. The EBIT margin decreased from 22.3% to negative 5.0%. EBITDA measured in Chilean pesos, decreased 100.5% to negative CLP 62 million and the EBITDA margin decreased from 27.9% to negative 0.1%. Comments: The Río de la Plata Operating segment showed positive Volumes growth in all its geographies, consolidating a 12.7% volume increase. A strong marketing campaign allowed us to increase market share in our most relevant categories, in spite of the 31.4% average price increase in CLP terms. Additionally, efficiencies and operational improvements were achieved during the quarter together with lower costs in some raw materials, nevertheless, inflation and depreciation of the currencies continued to pressure our COGS and MSD&A expenses. The good weather and the active marketing campaign performed during the quarter, with the launch of a series of TV spots in Argentina and sponsoring several events, including major music festivals, helped us to increase sales volumes. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page 7 of 15 PRESS RELEASE 3. WINE Net sales increased 5.4% to CLP 46,541 million due to 3.7% higher average price, coupled with 1.7% higher sales Volumes 5 . EBIT decreased 3.2% to CLP 7,101 million mainly explained by 6.9% Cost of sales increase and 7.8% higher MSD&A expenses, partially offset by 5.4% higher Net sales. Cost of sales, as a percentage of Net sales, increased from 55.3% to 56.1%. MSD&A, as a percentage of Net sales, increased from 28.1% to 28.7%. The EBIT margin decreased from 16.6% to 15.3%. EBITDA decreased 1.7% to CLP 8,911 million and the EBITDA margin decreased 139 bps to 19.1%. Comments : During 2015, our winery San Pedro celebrates its 150th anniversary. Facing this important date, we released different media plans giving “150 reasons to celebrate” to our consumers in Chile. In the export segment we highlighted this important date with the launch of a special edition of our recognized wine “1865”, which honors the foundation of the winery. We continue with the development of the expansion plan in Molina which contemplates to nearly double the current production capacity of the Molina plant. We have been working in the expansion plan in a disciplined way that has not affected our production and future commitments, as part of our compromise with our clients we expect to continue working in the same way. 5 Excludes bulk wine. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page 8 of 15 PRESS RELEASE FURTHER INFORMATION AND EXHIBITS ABOUT CCU CCU is a diversified beverage company operating principally in Chile, Argentina, Bolivia, Colombia, Paraguay and Uruguay. CCU is the largest Chilean brewer, the second-largest Chilean soft drinks producer and the largest Chilean water and nectar producer, the second-largest Argentine brewer, the second-largest Chilean wine producer and the largest pisco distributor. It also participates in the HOD, rum and confectionery industries in Chile, in the beer, water and soft drinks industries in Uruguay, and in the soft drinks, water and nectar industries and beer distribution in Paraguay and Bolivia. The Company has licensing and / or distribution agreements with Heineken Brouwerijen B.V., Anheuser-Busch Incorporated, PepsiCo Inc., Schweppes Holdings Limited, Guinness Brewing Worldwide Limited, Société des Produits Nestlé S.A., Pernod Ricard, Compañía Pisquera Bauzá S.A. and Coors Brewing Company. For further information, visit www.ccu.cl. CAUTIONARY STATEMENT Statements made in this press release that relate to CCU’s future performance or financial results are forward-looking statements, which involve known and unknown risks and uncertainties that could cause actual performance or results to materially differ. We undertake no obligation to update any of these statements. Persons reading this press release are cautioned not to place undue reliance on these forward-looking statements. These statements should be taken in conjunction with the additional information about risk and uncertainties set forth in CCU’s annual report on Form 20-F filed with the US Securities and Exchange Commission and in the annual report submitted to the SVS and available in our web page. GLOSSARY Operating segments The Operating segments are defined with respect to its revenues in the geographic areas of commercial activity: · Chile : This segment commercializes Beer, Non Alcoholic Beverages and Spirits in the Chilean market. · Río de la Plata : This segment commercializes Beer, Cider, Non Alcoholic Beverages and Spirits in the Argentinean, Uruguayan and Paraguayan market. · Wine : This segment commercializes Wine, mainly in the export market reaching over 80 countries. · Other/Eliminations: It considers the non-allocated corporate overhead expenses and the result of the logistics subsidiary. Cost of sales Formerly referred to as Cost of Goods Sold (COGS), Cost of sales includes direct costs and manufacturing expenses. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page 9 of 15 PRESS RELEASE Earnings Per Share (EPS) Net profit divided by the weighted average number of shares during the year. EBIT Stands for Earnings Before Interest and Taxes, and for management purposes it is defined, as earnings before other gains (losses), net financial expenses, equity and income of joint ventures, foreign currency exchange differences, results as per adjustment units and income taxes. EBIT is equivalent to Operating Result used in the 20-F Form. EBITDA EBITDA represents EBIT plus depreciation and amortization. EBITDA is not an accounting measure under IFRS. When analyzing the operating performance, investors should use EBITDA in addition to, not as an alternative for Net income, as this item is defined by IFRS. Investors should also note that CCU’s presentation of EBITDA may not be comparable to similarly titled indicators used by other companies. EBITDA is equivalent to ORBDA (Operating Result Before Depreciation and Amortization), used in the 20-F Form. Marketing, Selling, Distribution and Administrative expenses (MSD&A) MSD&A include marketing, selling, distribution and administrative expenses. Net Debt Total financial debt minus cash & cash equivalents. Net Debt / EBITDA The ratio is based on a twelve month rolling calculation for EBITDA. Net income Net profit attributable to parent company shareholder as per IFRS. UF The UF is a monetary unit indexed to the CPI variation in Chile. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page 10 of 15 PRESS RELEASE Exhibit 1: Income Statement (Second Quarter 2015) Second Quarter 2015 2014 2015 2014 Total (CLP million) (USD million) Change % Net sales 310,673 263,553 503.0 426.7 17.9 Cost of sales (146,191) (130,880) (236.7) (211.9) 11.7 % of net sales 47.1 49.7 47.1 49.7 - Gross profit 164,482 132,672 266.3 214.8 24.0 MSD&A (134,668) (117,241) (218.0) (189.8) 14.9 % of net sales 43.3 44.5 43.3 44.5 - Other operating income/(expenses) 529 20,410 0.9 33.0 (97.4) EBIT 30,343 35,842 49.1 58.0 (15.3) EBIT margin 9.8 13.6 9.8 13.6 - Net financial expenses (3,197) (2,224) (5.2) (3.6) 43.8 Equity and income of JVs and associated (1,171) (311) (1.9) (0.5) N/A Foreign currency exchange differences 48 (561) 0.1 (0.9) (108.5) Results as per adjustment units (1,314) (1,277) (2.1) (2.1) 2.9 Other gains/(losses) 1,482 (273) 2.4 (0.4) (642.4) Total Non-operating result (4,152) (4,645) (6.7) (7.5) (10.6) Income/(loss) before taxes 26,191 31,197 42.4 50.5 (16.0) Income taxes (3,794) (4,363) (6.1) (7.1) (13.0) Net income for the period 22,396 26,834 36.3 43.4 (16.5) Net income attributable to: The equity holders of the parent 18,549 23,468 30.0 38.0 (21.0) Non-controlling interest 3,848 3,366 6.2 5.5 14.3 EBITDA 50,239 52,142 81.3 84.4 (3.6) EBITDA margin 16.2 19.8 16.2 19.8 - OTHER INFORMATION Number of shares 369,502,872 369,502,872 369,502,872 369,502,872 Shares per ADR 2 2 2 2 Earnings per share 50.2 63.5 0.08 0.10 (21.0) Earnings per ADR 100.4 127.0 0.16 0.21 (21.0) Depreciation 19,896 16,300 32.2 26.4 22.1 Capital Expenditures 30,319 36,176 49.1 58.6 (16.2) (1) Average Exchange rate for the period: US$1.00 CLP 617.64 Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page 11 of 15 PRESS RELEASE Exhibit 2: Income Statement (Six months ended on June 30, 2015) YTD AS OF JUNE 2015 2014 2015 2014 Total (CLP million) (USD million) Change % Net sales 693,508 598,364 1,116.9 963.7 15.9 Cost of sales (311,756) (279,907) (502.1) (450.8) 11.4 % of net sales 45.0 46.8 45.0 46.8 - Gross profit 381,752 318,457 614.8 512.9 19.9 MSD&A (285,135) (249,000) (459.2) (401.0) 14.5 % of net sales 41.1 41.6 41.1 41.6 - Other operating income/(expenses) 1,890 22,402 3.0 36.1 N/A EBIT 98,507 91,859 158.6 147.9 7.2 EBIT margin 14.2 15.4 14.2 15.4 - Net financial expenses (6,434) (3,504) (10.4) (5.6) 83.6 Equity and income of JVs and associated (1,812) (383) (2.9) (0.6) N/A Foreign currency exchange differences 1,426 (1,812) 2.3 (2.9) 178.7 Results as per adjustment units (1,307) (2,464) (2.1) (4.0) (47.0) Other gains/(losses) 2,107 1,011 3.4 1.6 108.5 Total Non-operating result (6,019) (7,153) (9.7) (11.5) (15.9) Income/(loss) before taxes 92,488 84,705 149.0 136.4 9.2 Income taxes (21,857) (13,649) (35.2) (22.0) 60.1 Net income for the period 70,631 71,056 113.8 114.4 (0.6) Net income attributable to: The equity holders of the parent 61,838 64,036 99.6 103.1 (3.4) Non-controlling interest 8,793 7,020 14.2 11.3 25.3 EBITDA 136,884 124,472 220.5 200.5 10.0 EBITDA margin 19.7 20.8 19.7 20.8 - OTHER INFORMATION Number of shares 369,502,872 369,502,872 369,502,872 369,502,872 Shares per ADR 2 2 2 2 Earnings per share 167.4 173.3 0.27 0.28 (3.4) Earnings per ADR 334.7 346.6 0.54 0.56 (3.4) Depreciation 38,377 32,613 61.8 52.5 17.7 Capital Expenditures 63,949 64,196 103.0 103.4 (0.4) (1) Average Exchange rate for the period: US$1.00 CLP 620.93 Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page 12 of 15 PRESS RELEASE Exhibit 3: Segment Information (Second Quarter 2015) 1. Chile Operating segment 2. Río de la Plata Operating segment 3. Wine Operating segment Second Quarter (In ThHL or CLP million unless stated otherwise) 2015 2014 Total % 2015 2014 Total % 2015 2014 Total % Volumes 3,619 3,347 8.1 1,089 967 12.7 350 344 1.7 Net sales 194,676 172,542 12.8 69,348 46,843 48.0 46,541 44,154 5.4 Net sales (CLP/HL) 53,798 51,548 4.4 63,664 48,458 31.4 133,051 128,357 3.7 Cost of sales (92,393) (83,847) 10.2 (28,261) (24,944) 13.3 (26,097) (24,401) 6.9 % of net sales 47.5 48.6 40.8 53.3 56.1 55.3 Gross profit 102,284 88,695 15.3 41,087 21,898 87.6 20,444 19,752 3.5 % of net sales 52.5 51.4 59.2 46.7 43.9 44.7 MSD&A (72,022) (69,532) 3.6 (44,730) (30,448) 46.9 (13,363) (12,392) 7.8 % of net sales 37.0 40.3 64.5 65.0 28.7 28.1 Other operating income/(expenses) 275 228 20.5 205 19,002 (98.9) 19 (27) (172.5) EBIT 30,537 19,391 57.5 (3,438) 10,452 (132.9) 7,101 7,334 (3.2) EBIT Margin 15.7 11.2 (5.0) 22.3 15.3 16.6 EBITDA 41,745 28,525 46.3 (62) 13,087 (100.5) 8,911 9,066 (1.7) EBITDA Margin 21.4 16.5 (0.1) 27.9 19.1 20.5 4. Other/eliminations Total Second Quarter (In ThHL or CLP million unless stated otherwise) 2015 2014 Total % 2015 2014 Total % Volumes 5,058 4,658 8.6 Net sales 108 15 N/A 310,673 263,553 17.9 Net sales (CLP/HL) 61,426 56,582 8.6 Cost of sales 559 2,312 (75.8) (146,191) (130,880) 11.7 % of net sales 47.1 49.7 Gross profit 667 2,327 (71.3) 164,482 132,672 24.0 % of net sales 52.9 50.3 MSD&A (4,554) (4,869) (6.5) (134,668) (117,241) 14.9 % of net sales 43.3 44.5 Other operating income/(expenses) 30 1,207 N/A 529 20,410 (97.4) EBIT (3,857) (1,335) 189.0 30,343 35,842 (15.3) EBIT Margin - - 9.8 13.6 EBITDA (355) 1,464 (124.2) 50,239 52,142 (3.6) EBITDA Margin - - 16.2 19.8 (1) Considers adjustments to eliminations from the Chile and Rio de la Plata Operating segments which were included in the Other / Eliminations Operating segments. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page 13 of 15 PRESS RELEASE Exhibit 4: Segment Information (Six months ended on June 30, 2015) 1. Chile Operating segment 2. Río de la Plata Operating segment 3. Wine Operating segment YTD AS OF JUNE (In ThHL or CLP million unless stated otherwise) 2015 2014 Total % 2015 2014 Total % 2015 2014 Total % Volumes 8,355 7,902 5.7 2,635 2,461 7.0 646 624 3.5 Net sales 440,827 394,307 11.8 165,396 123,426 34.0 87,357 80,525 8.5 Net sales (CLP/HL) 52,762 49,897 5.7 62,775 50,148 25.2 135,317 129,051 4.9 Cost of sales (198,663) (182,583) 8.8 (65,816) (57,295) 14.9 (49,108) (44,939) 9.3 % of net sales 45.1 46.3 39.8 46.4 56.2 55.8 Gross profit 242,164 211,725 14.4 99,580 66,132 50.6 38,249 35,586 7.5 % of net sales 54.9 53.7 60.2 53.6 43.8 44.2 MSD&A (161,331) (152,041) 6.1 (94,263) (68,504) 37.6 (25,231) (23,217) 8.7 % of net sales 36.6 38.6 57.0 55.5 28.9 28.8 Other operating income/(expenses) 450 475 (5.2) 1,205 19,350 (93.8) 159 294 (45.9) EBIT 81,283 60,159 35.1 6,523 16,977 (61.6) 13,176 12,662 4.1 EBIT margin 18.4 15.3 3.9 13.8 15.1 15.7 EBITDA 102,799 78,824 30.4 13,264 22,103 (40.0) 16,868 16,087 4.9 EBITDA margin 23.3 20.0 8.0 17.9 19.3 20.0 4. Other/eliminations Total YTD AS OF JUNE (In ThHL or CLP million unless stated otherwise) 2015 2014 Total % 2015 2014 Total % Volumes 11,635 10,988 5.9 Net sales (71) 105 N/A 693,508 598,364 15.9 Net sales (CLP/HL) 59,604 54,458 9.4 Cost of sales 1,831 4,909 (62.7) (311,756) (279,907) 11.4 % of net sales 45.0 46.8 Gross profit 1,759 5,014 (64.9) 381,752 318,457 19.9 % of net sales 55.0 53.2 MSD&A (4,310) (5,238) (17.7) (285,135) (249,000) 14.5 % of net sales 41.1 41.6 Other operating income/(expenses) 76 2,284 (96.7) 1,890 22,402 (91.6) EBIT (2,475) 2,061 (220.1) 98,507 91,859 7.2 EBIT margin - - - 14.2 15.4 EBITDA 3,953 7,458 (47.0) 136,884 124,472 10.0 EBITDA margin - - - 19.7 20.8 -106.4 (1) Considers adjusments to eliminations from the Chile and Rio de la Plata Operating segments which were included in the Other / Eliminations Operating segment Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page 14 of 15 PRESS RELEASE Exhibit 5: Balance Sheet June 30 December 31 June 30 December 31 Total Change% 2015 2014 2015 2014 (CLP million) (US$ million) ASSETS Cash and cash equivalents 186,828 214,775 292 336 (13.0) Other current assets 427,782 470,615 669 736 (9.1) Total current assets 685,390 PP&E (net) 874,884 851,256 1,369 1,332 2.8 Other non current assets 236,812 232,255 371 363 2.0 Total non current assets 1,083,511 Total assets 1,726,306 1,768,901 2,701 2,768 LIABILITIES Short term financial debt 48,376 65,318 76 102 (25.9) Other liabilities 240,619 313,013 377 490 (23.1) Total current liabilities 378,331 Long term financial debt 148,571 134,535 232 211 10.4 Other liabilities 110,078 107,535 172 168 2.4 Total non current liabilities 242,070 Total Liabilities 547,644 620,401 857 971 EQUITY Paid-in capital 562,693 562,693 881 881 - Other reserves (76,598) (75,051) (120) (117) (2.1) Retained earnings 568,864 537,945 890 842 5.7 Net equity attributable to parent company shareholders 1,025,588 1,605 Non - controlling interest 123,703 122,912 194 192 0.6 Total equity 1,178,662 1,148,500 1,844 1,797 Total equity and liabilities 1,726,306 1,768,901 2,701 2,768 OTHER FINANCIAL INFORMATION Total financial debt 196,947 199,853 308 313 (1.5) Net Financial debt 10,119 (14,922) 16 (23) (167.8) Liquidity ratio 2.13 1.81 Financial Debt / Capitalization 0.14 0.15 Net Financial debt / EBITDA 0.04 (0.06) (1) Exchange rate as of June 30, 2015: US$1.00 CLP 639.04 Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page 15 of 15 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Compañía Cervecerías Unidas S.A. (United Breweries Company, Inc.) /s/ Felipe Dubernet Chief Financial Officer Date:August 4 , 2015
